

115 HR 2626 IH: Strong Visa Integrity Secures America Act
U.S. House of Representatives
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2626IN THE HOUSE OF REPRESENTATIVESMay 24, 2017Mr. Hurd (for himself, Mr. McCaul, and Mr. Katko) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Homeland Security Act of 2002 and the Immigration and Nationality Act to improve visa
			 security, visa applicant vetting, and for other purposes.
	
 1.Short titleThis Act may be cited as the Strong Visa Integrity Secures America Act. 2.Visa security (a)Visa security units at high-Risk postsParagraph (1) of section 428(e) of the Homeland Security Act of 2002 (6 U.S.C. 236(e)) is amended—
 (1)by striking The Secretary and inserting the following:  (A)AuthorizationThe Secretary; and
 (2)by adding at the end the following new subparagraph:  (B)Risk-based assignments (i)In generalThe Secretary shall assign, in a risk-based manner, and based on the criteria described in clause (ii), employees of the Department to not fewer than 30 diplomatic and consular posts at which visas are issued.
 (ii)Criteria describedThe criteria referred to in clause (i) are the following: (I)The number of nationals of a country in which any of the diplomatic and consular posts referred to in clause (i) are located who were identified in United States Government databases related to the identities of known or suspected terrorists during the previous year.
 (II)The level of cooperation of such country with the counterterrorism efforts of the United States. (III)Information analyzing the presence, activity, or movement of terrorist organizations (as such term is defined in section 212(a)(3)(B)(vi) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(vi))) within or through such country.
 (IV)The number of derogatory Security Advisory Opinions issued by the Visa Security Advisory Opinion Unit pursuant to paragraph (10) regarding nationals of a country in which any of the diplomatic and consular posts referred to in clause (i) are located.
 (V)The adequacy of the border and immigration control of such country. (VI)Any other criteria the Secretary determines appropriate.
 (iii)Rule of constructionThe assignment of employees of the Department pursuant to this subparagraph is solely the authority of the Secretary and may not be altered or rejected by the Secretary of State..
 (b)Counterterror vetting and screeningParagraph (2) of section 428(e) of the Homeland Security Act of 2002 is amended— (1)by redesignating subparagraph (C) as subparagraph (D); and
 (2)by inserting after subparagraph (B) the following new subparagraph:  (C)Screen any such applications against the appropriate criminal, national security, and terrorism databases maintained by the Federal Government..
 (c)Training and hiringSubparagraph (A) of section 428(e)(6) of the Homeland Security Act of 2002 is amended by— (1)striking The Secretary shall ensure, to the extent possible, that any employees and inserting The Secretary, acting through the Commissioner of U.S. Customs and Border Protection and the Director of U.S. Immigration and Customs Enforcement, shall provide training to any employees; and
 (2)striking shall be provided the necessary training. (d)Pre-Adjudicated visa security assistance and Visa Security Advisory Opinion UnitSubsection (e) of section 428 of the Homeland Security Act of 2002 is amended by adding at the end the following new paragraphs:
				
 (9)Remote pre-adjudicated visa security assistanceAt the visa-issuing posts at which employees of the Department are not assigned pursuant to paragraph (1), the Secretary shall, to the greatest extent possible, in a risk-based manner, and in consultation, where appropriate, with the Secretary of State, assign employees of the Department to remotely perform the functions required under paragraph (2) for such posts.
 (10)Visa Security Advisory Opinion UnitThe Secretary shall establish within U.S. Immigration and Customs Enforcement a Visa Security Advisory Opinion Unit to respond to requests from the Secretary of State to conduct a visa security review using information maintained by the Department on visa applicants, including terrorism association, criminal history, and other relevant factors, as determined by the Secretary..
			3.Electronic passport screening and biometric matching
 (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by adding at the end the following new sections:
				
					434.Electronic passport screening and biometric matching
 (a)In generalNot later than one year after the date of the enactment of this section, the Commissioner of U.S. Customs and Border Protection shall—
 (1)screen electronic passports at airports of entry by reading each such passport’s embedded chip; and (2)to the greatest extent practicable, utilize facial recognition technology or other biometric technology, as determined by the Commissioner, to screen travelers at United States airports of entry.
							(b)Applicability
 (1)Electronic passport screeningParagraph (1) of subsection (a) shall apply to passports belonging to individuals who are United States citizens, individuals who are nationals of a program country pursuant to section 217 of the Immigration and Nationality Act (8 U.S.C. 1187), and individuals who are nationals of any other foreign country that issues electronic passports.
 (2)Facial recognition matchingParagraph (2) of subsection (a) shall apply to individuals who are nationals of a program country pursuant to section 217 of the Immigration and Nationality Act.
 435.Continuous screening by U.S. Customs and Border ProtectionThe Commissioner of U.S. Customs and Border Protection shall, in a risk-based manner, continuously screen individuals issued any visa, and individuals who are nationals of a program country pursuant to section 217 of the Immigration and Nationality Act, who are present, or will soon be arriving, in the United States, against the appropriate criminal, national security, and terrorism databases maintained by the Federal Government..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 433 the following new items:
				
					
						Sec. 434. Electronic passport screening and biometric matching.
						Sec. 435. Continuous screening by U.S. Customs and Border Protection..
 4.Reporting of visa overstaysSection 2 of Public Law 105–173 (8 U.S.C. 1376) is amended— (1)in subsection (a)—
 (A)by striking Attorney General and inserting Secretary of Homeland Security; and (B)by inserting before the period at the end the following: , and any additional information that the Secretary determines necessary for purposes of the report under subsection (b); and
 (2)by amending subsection (b) to read as follows:  (b)Annual ReportNot later than June 30, 2017, and not later than June 30 of each year thereafter, the Secretary of Homeland Security shall submit to the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives and to the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate a report providing, for the preceding fiscal year, numerical estimates of—
 (1)for each country, the number of aliens from the country who are described in subsection (a), including—
 (A)the total number of such aliens within all classes of nonimmigrant aliens described in section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)); and
 (B)the number of such aliens within each of the classes of nonimmigrant aliens, as well as the number of such aliens within each of the subclasses of such classes of nonimmigrant aliens, as applicable;
 (2)for each country, the percentage of the total number of aliens from the country who were present in the United States and were admitted to the United States as nonimmigrants who are described in subsection (a);
 (3)the number of aliens described in subsection (a) who arrived by land at a port of entry into the United States; and
 (4)the number of aliens described in subsection (a) who entered the United States using a border crossing identification card (as such term is defined in section 101(a)(6) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(6)))..
 5.Student and exchange visitor information system verificationNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall ensure that the information collected under the program established under section 641 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1372) is available to officers of U.S. Customs and Border Protection conducting primary inspections of aliens seeking admission to the United States at each port of entry of the United States.
		